                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

CYNTHIA ELAINE UNTHANK,                          )
                                                 )
                     Plaintiff,                  )
                                                 )
vs.                                              )   Civil No. 18-cv-1315-CJP 1
                                                 )
COMMISSIONER OF SOCIAL                           )
SECURITY,                                        )
                                                 )
                     Defendant.                  )

                                         ORDER

PROUD, Magistrate Judge:

       Before the Court is the parties’ Stipulation of Dismissal, signed by counsel

for both parties. (Doc. 22).

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this action is

DISMISSED WITHOUT PREJUDICE.

       The Clerk of Court is directed to close this case.

       IT IS SO ORDERED.

       DATE: October 23, 2018.

                                   s/ Clifford J. Proud
                                   CLIFFORD J. PROUD
                                   UNITED STATES MAGISTRATE JUDGE




1
 This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Doc. 16.

                                             1
